Citation Nr: 0630133	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease, to include as secondary to the service-connected 
disabilities of type II diabetes mellitus and/or coronary 
artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1966.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's gastroesophageal reflux disease (GERD) is related 
to his military service.

2.  The medical evidence of record does not show that the 
veteran's GERD is proximately due to his service-connected 
type II diabetes mellitus and/or coronary artery disease.


CONCLUSIONS OF LAW

1.  GERD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  GERD is not proximately due to or the result of 
service-connected type II diabetes mellitus and/or coronary 
artery disease.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for service connection 
for GERD, to include as secondary to the service-connected 
disabilities of type II diabetes mellitus and/or coronary 
artery disease, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication, a letter dated in 
July 2002 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records and VA medical treatment records have been 
obtained.  VA examinations and opinions were provided to the 
veteran in connection with his claim.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002); 38 C.F.R. § 3.303(a).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Initially, it is noted that the veteran claims service 
connection for GERD, as secondary to service-connected type 
II diabetes mellitus and/or coronary artery disease, and that 
service connection has previously been established for type 
II diabetes mellitus and coronary artery disease.

The veteran's service medical records show that he was 
treated in October 1965 for complaints of diarrhea and 
stomach cramps.  On physical examination, no abnormalities 
were noted.  No diagnosis or assessment was listed.  A second 
October 1965 medical report stated that the veteran was seen 
with complaints of stomach cramps.  The report noted that he 
experienced epigastric pain sometimes after eating.  The 
impression was gastritis.  The veteran's service medical 
records do not include any other complaints, symptoms, or 
diagnoses of GERD or similar conditions.

Multiple VA medical examination and outpatient reports from 
June 2000 to August 2002 gave assessments of GERD or a 
history of GERD.  None of these reports gave an opinion as to 
the etiology of the veteran's GERD.

An August 2002 VA medical examination report stated that the 
veteran had a history of esophageal reflux and GERD that was 
well controlled at the time by Maalox and Ranitidine.  The 
report noted that the veteran took aspirin "only for status 
post myocardial infarction and preventive purposes."  The 
assessment was, in part, esophageal/gastroesophageal reflux 
disease.

A September 2002 letter from a VA physician stated that the 
August 2002 VA medical examination report had been reviewed.  
The physician stated "[g]astroesophageal reflux and diabetes 
are both strongly related to obesity, which has a causative 
role in both disorders.  Diabetes, however, does not cause 
reflux.  It is likely that the [veteran's] obesity has caused 
both his diabetes and gastroesophageal reflux."

In an October 2003 statement, the veteran claimed that the 
prescribed medications he was taking were causing his GERD.  
He then listed the medications he was taking at the time, 
including Lisinopril, Metoprolol, Hydrochlorothiazide, 
Simvastatin, and coated aspirin.

An August 2004 VA medical note reviewed the veteran's 
prescribed medications and stated that

only . . . the aspirin could possibly 
cause any exacerbation of [the veteran's] 
gastroesophageal reflux disease.  It is 
not likely that the Simvastatin, 
Metoprolol, Lisinopril, sublingual 
Nitroglycerin, the insulin 70/30, 
Acetaminophen, Ranitidine, or Maalox 
caused any problems with his 
gastroesophageal reflux disease.  The 
only medication as I see being 
problematic for causing any type of 
gastric problems would be the aspirin as 
this has been proven to increase the risk 
of gastrointestinal bleed and ulcers.  
The other medications, in my medical 
opinion and experience, have not been 
shown to cause significant problems with 
exacerbation of gastroesophageal reflux 
disease.

The Board notes that the record shows that the veteran was 
prescribed aspirin on multiple occasions "to thin blood."

The evidence of record indicates that the veteran is 
currently diagnosed with GERD.  The issue in this case is the 
establishment of a medical nexus between the veteran's GERD 
and his service-connected type II diabetes mellitus and/or 
coronary artery disease and/or active military service.  The 
Board finds that service connection for GERD, on a direct 
basis or as secondary to service-connected type II diabetes 
mellitus and/or coronary artery disease, is not warranted.

The Board notes that in a November 2004 statement from the 
veteran's representative, a claim of direct service 
connection for GERD was made on the basis of the October 1965 
service medical records.  Furthermore, the RO addressed 
direct service connection by mentioning a lack of evidence of 
GERD during the veteran's military service in the October 
2002 and September 2003 rating decisions, the January 2004 
statement of the case, and the August 2004 supplemental 
statement of the case.

The service medical records are negative for any diagnosis of 
GERD.  While there were two complaints of stomach cramps and 
a diagnosis of gastritis in October 1965, no other complaints 
or diagnoses of a similar nature were made, including on the 
October 1966 separation examination.  Furthermore, there is 
no medical evidence of record linking the veteran's currently 
diagnosed GERD to his diagnosed gastritis, over 40 years ago.  
As such, direct service connection is not warranted for GERD.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).

The evidence of record does not show that the veteran's GERD 
is related to his service-connected disabilities of type II 
diabetes mellitus and/or coronary artery disease.  The only 
medical evidence of record relating his GERD to either of 
these disabilities is the August 2004 VA medical note which 
states "only . . . the aspirin could possibly cause any 
exacerbation of [the veteran's] gastroesophageal reflux 
disease."  The Board notes that the words "could possibly" 
are speculative and do not create an adequate nexus for the 
purposes of establishing service connection.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicated that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).

While the words "could possibly" are evidence that the 
veteran's prescribed aspirin may have contributed to his 
GERD, they do not imply a probability that is at least as 
likely as not.  In addition, the August 2004 VA medical note 
opinion was based upon evidence that aspirin caused a general 
increased risk of gastrointestinal bleeding and ulcers.  This 
is insufficient for VA purposes to show a direct causal 
relationship in the veteran's specific case.  Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991) (medical treatise 
submitted by appellant that only raises the possibility that 
there may be some relationship between service-connected 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  As such, 
the Board finds that the August 2004 VA medical note is 
entitled to low probative weight due to its speculative 
nature.

In contrast, the September 2002 letter from a VA physician 
specifically stated that diabetes "does not" cause GERD and 
that the veteran's GERD was "likely" due to his obesity.  
These terms are sufficiently definite for VA purposes and 
accordingly the September 2002 letter is entitled to high 
probative weight.

The statements of the veteran and his representative alone 
are not sufficient to prove that the veteran's GERD is 
related to his active military service or to his 
service-connected disabilities of type II diabetes mellitus 
and/or coronary artery disease.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
they are not physicians, the veteran and his representative 
are not competent to make a determination that the veteran's 
GERD is related to his active military service or to his 
service-connected disabilities of type II diabetes mellitus 
and/or coronary artery disease.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In sum, the preponderance of the evidence does not show that 
the veteran's GERD is related to his period of service or to 
his service-connected disabilities of type II diabetes 
mellitus and/or coronary artery disease, despite his 
assertions that such a causal relationship exists.  As such, 
service connection for GERD is not warranted.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for gastroesophageal reflux disease, to 
include as secondary to the service-connected disabilities of 
type II diabetes mellitus and/or coronary artery disease, is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


